DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kushta et al. (US 2007/0205847) in view of Behziz (US 7,492,146) and Ao et al. (US 2015/0180107) all of record.
Kushta (e.g. Figs 22A and 22B) teaches a high frequency via transition including: a multilayer substrate having a first section of layers (e.g. planar areas 2-4 of Fig. 22B) (i.e. a first substrate) that contains a stripline (2209) having ground layers (2204) on front and/back surfaces of the first substrate; a second section of layers (e.g. planar areas 9-11 of Fig. 22B) (i.e. a second substrate) that contains a second stripline (2209) having ground layers (2204) on front and/back surfaces of the second substrate; a third section of layers (e.g. planar areas 5-8 of Fig. 22B) (i.e. a third substrate) that is between the first and second substrates; a via (2201) (i.e. a first columnar conductor) connects the striplines through the substrate; the via is coaxial with ground vias (2202) (i.e. second columnar conductors) in a concentric manner forming a coaxial transmission line (i.e. inner and outer conductors) (e.g. see [0001]), and the ground vias contact the grounds of the striplines of the 1st and 2nd substrates; and inherently the impedance of the first via (i.e. coupled line) is based on the diameter of the first via conductor and distance to the ground vias as a fundamental characteristic of impedance of a transmission line being related to the distance to ground and the device is the same structurally as the presently claimed invention and nothing is adjustable after the device is made in the structure (Claim 3).

	However, Kushta does not explicitly teach that the striplines are each coupled to a resonant open stub (i.e. a filter) and a matching capacitive conductor (Claims 1, 7) in their respective 1st/2nd substrates (Claim 5), that the 1st via has an electrical length less than ¼ wavelength of a stopband and the stub of each stripline is ¼ wavelength of the stopband center st and 2nd substrates (Claim 6).
	Behziz teaches a capacitive matching conductor (e.g. 20) connected to a transmission line near a via.
	Ao (e.g. Fig. 5) teaches an open stub (e.g. 500) connected to a transmission line connected to a via (e.g. 208) and stubs can also be connected at different layers (e.g. 504, 502) and the stubs can be ¼ wavelength of a harmonic (i.e. a ¼ wavelength stopband filtering of a high frequency)(e.g. see [0028]).
	It would have been considered obvious to one of ordinary skill in the art to have modified the Kushta multilayer device to have open stubs connected to the respective striplines on the respective stripline substrate such as generally taught by Ao, because the modification would have provided the advantageous benefit of suppressing a high frequency (i.e. a ¼ wavelength stopband filtering of a harmonic) (e.g. see [0024] and [0028] of Ao), thereby suggesting the obviousness of the modification. Also, it would have been considered obvious to one of ordinary skill in the art to have the 1st via electrical length at less than ¼ wavelength of the stopband, because it is well-known to form via transitions as small as possible to advantageously reduce circuit real estate needed and to reduce unwanted impedance discontinuities caused by the via transition.
Furthermore, it would have been considered obvious to one of ordinary skill in the art to have modified the multilayer device to have a capacitive matching conductor connected to the transmission line such as generally taught by Behziz because it would have provided the 
Additionally, it would have been considered obvious to one of ordinary skill in the art to have modified the device to have the first stripline connected to an antenna, because antennas are a well-known load device where a transmission line such as in Kushta is needed to communicate signals between source/load devices such as a transceiver and the antenna.
Also, it would have been considered obvious to one of ordinary skill in the art to have modified the device to have alternatively placed the stubs in the third substrate instead of the 1st and 2nd substrates, especially since Ao shows that stubs can be placed in different layers from the transmission line, and thus the modification would have been a mere design consideration that would advantageously opened up circuit real estate in the 1st and 2nd substrates and instead using the unused 3rd (middle) substrate area.

Response to Arguments
Applicant's arguments filed 6/21/21 have been fully considered but they are not persuasive. 
Applicant argues that Ao does not teach a stub coupled to a stripline that in turn is coupled to an end of a columnar conductor, and the Ao transmission line 212 is not connected to an end of the columnar plated hole/conductor but to an intermediate portion of it, and that the stubs 502, 504 are not coupled to the line at all.
Applicant’s arguments with regards to the components in turn being connected together is not commensurate with the claim language. The Claims merely describe being 
Also, Applicant argues that Ao does not mention an open stub acting as a resonator. This argument is not persuasive since one of ordinary skill in the art knows that, by definition of an open stub; a stub acts as a resonant transmission line (i.e. a resonator).
Applicant further argues that Behziz does not teach capacitive matching. This argument is not persuasive. For example, Behziz in Col. 2 line 50 through Col. 3 line 12 clearly teaches a capacitance and providing matching (e.g. see Col. 2, line 56-58 and Col. 2 line 63- Col. 3 line 8). Applicant additionally argues that Behziz does not teach stubs. This argument is not convincing since it is arguing the reference alone rather than the combination with Ao which provides the teaching of the stubs in the rejections. Applicant further argues functionality of the capacitance matching decreasing impedance of the stub. This argument is not persuasive as it is not commensurate with what is claimed.

Allowable Subject Matter
Claims 8-11 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/Primary Examiner, Art Unit 2843